CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following registration statements on Form S-3 of our report dated March 26, 2010 (which expresses an unqualified opinion with respect to the financial statements and includes an explanatory paragraph relating to the Company’s change in its method of accounting and reporting for other-than-temporary impairments in 2009 and to the Company’s change in its method of accounting and reporting for the fair value measurement of certain assets and liabilities in 2008) relating to the consolidated financial statements and financial statement schedules of Sun Life Assurance Company of Canada (U.S.) appearing in the Annual Report on Form 10-K of Sun Life Assurance Company of Canada (U.S.) for the year ended December 31, Form S-3 Registration Nos. 333-133684 333-155716 333-155797 333-156303 333-156304 333-155791 333-155793 333-156308 333-155726 333-155792 /s/ Deloitte & Touche LLP Boston, Massachusetts March
